IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DESHAWN GREEN,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5014

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 5, 2016.

An appeal from an order of the Circuit Court for Duval County.
James H. Daniel, Judge.

Deshawn Green, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.



PER CURIAM.

      DISMISSED. Rivera v. Dep’t of Health, 177 So. 3d 1, 3 (Fla. 1st DCA

2015) (“Now, under rule 9.420(a)(2), in order to receive the benefit of the mailbox

rule, an inmate housed in an institution that has a system designed for handling

legal mail which provides a way to record when the document was relinquished to

institution officials for mailing, must use that system.”)

OSTERHAUS, KELSEY, and WINOKUR, JJ., CONCUR.